DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter

Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1-13 as currently presented, have been found allowable after a search of both the prior art patents and published literature.  The currently presented claims have not been found in the prior arts and neither a single or combination of references in the prior art reads on the currently presented claimed limitations.  For example, claim 1 is: “A method of travel control, applicable to a self-mobile device, wherein the method comprises: collecting three-dimensional environment information on a travel path of the self-mobile device; identifying an obstacle area and a type thereof existing on the travel path of the self- mobile device based on the three-dimensional environment information, wherein the type of the obstacle area comprises an area to be climbed over, an area to be stepped down and an area to be traversed; and controlling the self-mobile device to travel along a preset travel path according to the type of the obstacle area and a height of a body of the self-mobile device from a working plane.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664